DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (U.S. Pub No. 20110035117).
Regarding claims 1, 4, Yamada et al. disclose a seatbelt system and method for a vehicle, the seatbelt system comprising: a take-up device configured to take up a seatbelt by using driving force of a motor; and an electronic control unit configured to, when any one of a first condition and a second condition is satisfied, cause the motor to take up the seatbelt, the first condition being a condition in which, after occurrence of a collision whose physical quantity detected by a detector configured to detect the physical quantity associated with a magnitude of the collision is less than or equal to a first threshold, the physical quantity decreases to less than or equal to a second threshold less than the first 
Regarding claims 2-3, Yamada et al. disclose wherein: the take-up device includes a pretensioner (See paragraph 0017; pretensioner mechanism) configured to increase a tension of the seatbelt by taking up the seatbelt; and the electronic control unit is configured to, when there occurs a collision whose the physical quantity exceeds the first threshold, activate the pretensioner (See 0017); and wherein: the take-up device includes a force limiter configured to reduce the tension of the seatbelt taken up by the pretensioner to less than or equal to a predetermined value; and the electronic control unit is configured to, when any one of a third condition and a fourth condition is satisfied, cause the motor to take up the seatbelt, the third condition is a condition in which, after the pretensioner is activated, the physical quantity decreases to less TSN201807238US00 TFN180352-US 16 than or equal to the second threshold, the fourth condition is a condition in which, after the pretensioner is activated, a second predetermined time elapses, which is estimated to be equivalent to a decrease in the physical quantity to less than or equal to the second threshold (See paragraph 0017-0020).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ng et al.  (U.S. Pub No. 20070090224) discloses a motorized seatbelt retractor . The primary use of a motorized seatbelt retractor is to pretension a seatbelt system by removing slack in the webbing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661